FILED
                                                                            Mar 29 2018, 8:39 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                       Larry F. Whitham
Attorney General of Indiana                               Whitham, Hebenstreit & Zubek,
                                                          LLP
Frances Barrow
                                                          Indianapolis, Indiana
Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Commissioner, Indiana                                     March 29, 2018
Department of Insurance,                                  Court of Appeals Case No.
Appellant-Respondent,                                     49A05-1706-MI-1402
                                                          Appeal from the Marion Superior
        v.                                                Court
                                                          The Honorable Michael D. Keele,
Alvin C. Putman,                                          Judge
Appellee-Petitioner.                                      Trial Court Cause No.
                                                          49D07-1606-MI-20114



Brown, Judge.




Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                           Page 1 of 17
[1]   The Commissioner of the Indiana Department of Insurance appeals the trial

      court’s order reversing its decision to revoke Alvin C. Putman’s bail agent

      license. The issue is whether the court erred in entering its order. We reverse

      and remand.


                                       Facts and Procedural History

[2]   On September 17, 2015, the Enforcement Division of the Indiana Department

      of Insurance filed a Motion to Revoke Bail Agent License with the

      Commissioner which alleged that Putman had been found guilty of battery as a

      class D felony on September 16, 2015, in Fulton County (the “Criminal

      Cause”) and which requested an order revoking Putman’s bail agent license.

      That same day, the Commissioner issued an order revoking Putman’s license

      and providing that he may not reapply for a license until ten years from the date

      of his conviction or release from prison, parole, or probation, whichever is later.

      On January 21, 2016, Putman filed a motion to rescind the Commissioner’s

      order stating that he was convicted of battery as a misdemeanor.


[3]   On February 3, 2016, the Enforcement Division filed a Motion to Modify

      Revocation Order on Bail Agent License stating that the court in the Criminal

      Cause entered a sentence against Putman on November 24, 2015 as a class A

      misdemeanor and requesting that the Commissioner issue a modified order

      which reflected the appropriate restriction on reapplication of five years instead

      of ten years as originally ordered. Putman filed a reply arguing that his

      misdemeanor battery conviction did not constitute a qualifying offense to


      Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018   Page 2 of 17
      revoke his license because it was not a misdemeanor in which an element of the

      offense involves violence under Ind. Code § 27-10-1-6.1 On February 12, 2016,

      the Commissioner entered Findings of Fact and Modified Order Revoking Bail

      Agent License which found that, since Putman’s conviction was entered as a

      class A misdemeanor battery, which is a misdemeanor with an element of

      violence, the order should be modified to reflect the appropriate restriction and

      entered a modified order that Putman’s bail agent license was revoked and that

      he may not reapply for a license until five years from the date of his conviction

      or release from prison, parole, or probation, whichever is later. On February

      17, 2016, Putman filed a motion for a hearing before the Commissioner.


[4]   On April 6, 2016, an administrative law judge (the “ALJ”) held a hearing. At

      the hearing, the following exchange occurred:


               [ALJ]: Yes. So I think it boils down to a question of whether or
               not a person who commits a Class A misdemeanor battery causes
               injury.

               [Putman’s Counsel]: Okay. And injury is defined as to include
               pain, your Honor. And I would ask the Court to take judicial
               notice of Indiana Code 35-31.5-2-29 . . . that defines bodily
               injury: Any impairment of physical condition including physical
               pain. The fact is that Mr. Putman was convicted of battery based
               upon spanking his grandson. And the whole purpose of spanking
               his grandson was to dissuade his grandson from doing the
               behavior, continuing the behavior of which he was engaged in. It




      1
        Ind. Code § 27-10-1-6 provides: “‘Disqualifying offense’ means: (1) a felony; or (2) a misdemeanor if an
      element of the offense involves dishonesty, violence, or a deadly weapon.”

      Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                         Page 3 of 17
        was to inflict some degree of transient physical pain. That’s the
        whole purpose of spanking a child.

        [ALJ]: Yes. There’s a difference between pain and injury.

        [Putman’s Counsel]: Well, not really. Not according to that
        statute. Bodily injury includes physical pain.

        [ALJ]: Includes.

        [Putman’s Counsel]: Okay. The testimony that was provided at
        trial and that we’ll provide you again today is there was no
        injury, no visible injury of any kind to this child. No marks. No
        redness. No bruises. Nothing.

Appellant’s Appendix Volume II at 120-121. Counsel for the Commissioner

noted that the dictionary definition of violence “is using or involving the use of

physical force to cause harm or damage to someone or something.” Id. at 124-

125. The ALJ stated “[s]o there was a use of force here or physical force,” and

Putman’s counsel responded “[i]f you call spanking physical force.” Id. at 125.

Later during the hearing, Putman’s daughter indicated that there was a criminal

action brought against Putman based upon a spanking which he administered

to her son, that Putman is a father figure in her son’s life, that her son had been

with Putman over a weekend, and that she always checked her son over

anytime he went anywhere and there were no abrasions, contusions, or bruises

on him after that weekend. When asked, “[s]o from this spanking that was

administered to your son . . . , for which [Putman] has now been convicted of a

misdemeanor[,] were there any outward signs of any kind, visible signs of any

kind, that anything had been done to your son which left a mark,” she

answered “No.” Id. at 155-156. She testified:

Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018   Page 4 of 17
              On the recording, [her son] is screaming and crying that he is
              being choked. He was being carried because when he goes into
              full meltdown, he flops on the ground kicking and screaming. So
              my father picked him up the best he knew how, trying to not get
              kicked and bit and scratched, and when he accidentally hit the
              dial button and it went to a recording, [her son] is screaming and
              hollering, “You’re choking me,” on the recording, screaming.


      Id. at 156-157.


[5]   On April 21, 2016, the ALJ issued Findings of Fact, Conclusions of Law and

      Recommended Order. The ALJ concluded that Putman’s conviction of battery

      as a class A misdemeanor warrants the revocation of his bail agent license with

      a five-year waiting period before being eligible to reapply under Ind. Code § 27-

      10-3-8(d). Putman filed an objection to the ALJ’s recommended order. On

      May 6, 2016, the Commissioner entered a Final Order which adopted in full the

      ALJ’s Findings of Fact, Conclusions of Law and Recommended Order.


[6]   On June 6, 2016, Putman filed a Petition for Judicial Review and for Stay of

      Final Order with the trial court. In his petition, Putman stated that his

      conviction for battery as a class A misdemeanor resulted from a spanking which

      he administered to his grandchild and argued that battery as a class A

      misdemeanor does not include an element of violence and that his bail agent

      license should be restored. On August 17, 2016, this court affirmed Putman’s

      conviction for battery as a class A misdemeanor in the Criminal Cause by

      memorandum decision. See Putman v. State, No. 25A03-1512-CR-2253 (Ind. Ct.

      App. Aug. 17, 2016). The memorandum decision states that Putman


      Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018   Page 5 of 17
      inadvertently called a bank, the bank’s telephone recording system activated,

      and the recording system captured a loud, four-minute beating. Bank

      employees listened to the recording and called the police. In the recording, one

      can hear the sounds of Putman striking his grandchild several times and

      breathing heavily. The recording captured Putman’s grandchild repeatedly

      screaming “Ow! Ow! Ow!” and crying in fear. See Putman, No. 25A03-1512-

      CR-2253, slip op. at 2. At one point the child coughed repeatedly, Putman

      responded sarcastically “[y]eah, cough cough cough,” next the child screamed

      “[y]ou’re choking me!”, and Putman said, “[y]ou think I care?” Id. Putman

      shouted “God damn you!” and called the child “smart-assed,” “smart-

      mouthed,” and a “baby.” Id. In the decision, we observed that Putman’s

      physical assault interfered with the child’s ability to breathe and that a

      reasonable finder of fact could infer from the child’s screams and choking that

      Putman caused him to experience physical pain, and we rejected Putman’s

      argument that the record reflects that he was engaging in reasonable discipline

      of the child.


[7]   On March 6, 2017, the trial court held a hearing on Putman’s petition for

      judicial review at which it took judicial notice of this Court’s August 17, 2016

      memorandum decision. On April 18, 2017, the trial court entered Findings of

      Fact, Conclusions of Law and Judgment. It found that, because Putman was

      convicted of battery as a class A misdemeanor, the Commissioner’s revocation

      of Putman’s license would be in accordance with Indiana law if an element of

      the offense involved violence and concluded that “[a]n A misdemeanor battery


      Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018    Page 6 of 17
      in the State of Indiana does not include an element of violence.” Appellant’s

      Appendix Volume II at 15. The court ordered that the Commissioner’s May 6,

      2016 Final Order be set aside. It also ordered that Putman was authorized to

      continue exercising the rights and privileges associated with his bail agent

      license and that his license shall not be revoked or otherwise restricted based

      upon the misdemeanor conviction.


[8]   On May 9, 2017, the Commissioner filed a motion to correct error arguing that

      the relief the court granted in ordering that Putman’s license would not be

      restricted based upon the misdemeanor conviction was not available on judicial

      review and requested that the court vacate its order with respect to prohibiting

      future actions of the Commissioner and remand to the Commissioner for

      further proceedings. On May 30, 2017, the trial court issued an Order on

      Motion to Correct Error which granted the Commissioner’s motion and

      remanded the matter to the Commissioner for any further proceedings which

      are or may become necessary. On June 29, 2017, the Commissioner filed a

      notice of appeal.2




      2
        Putman argues in his appellee’s brief that the Commissioner’s appeal is untimely and that the trial court’s
      order granting the Commissioner’s motion to correct errors did not extend the period during which the
      Commissioner was required to file a notice of appeal. Ind. Appellate Rule 9(A) provides in part that a party
      initiates an appeal by filing a notice of appeal with the Clerk of the Indiana Supreme Court, Court of Appeals
      and Tax Court within thirty days after the entry of a final judgment is noted in the chronological case
      summary. Appellate Rule 9(A) further provides: “However, if any party files a timely motion to correct
      error, a Notice of Appeal must be conventionally filed within thirty (30) days after the court’s ruling on such
      motion is noted in the Chronological Case Summary . . . .” (Emphasis added). Here, the trial court’s ruling
      on the Commissioner’s motion to correct error is noted in the chronological case summary in an entry dated
      May 30, 2017, and the Commissioner’s notice of appeal is file-stamped by the Clerk on June 29, 2017. The
      Commissioner’s notice of appeal is not untimely. Also, to the extent Putman asserts the Commissioner may

      Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                         Page 7 of 17
                                                        Discussion

[9]    The issue is whether the trial court erred in reversing the Commissioner’s

       decision to revoke Putman’s bail agent license. The Administrative Orders and

       Procedures Act limits judicial review of agency action. Fishburn v. Ind. Pub. Ret.

       Sys., 2 N.E.3d 814, 821 (Ind. Ct. App. 2014), trans. denied. An agency action

       will be reversed only if the court determines that a person seeking judicial relief

       has been prejudiced by an agency action that is arbitrary, capricious, an abuse

       of discretion, or otherwise not in accordance with law; contrary to

       constitutional right, power, privilege, or immunity; in excess of statutory

       jurisdiction, authority, or limitations, or short of statutory right; without

       observance of procedure required by law; or unsupported by substantial

       evidence. Id.; see Ind. Code § 4-21.5-5-14(d).


[10]   A trial court and an appellate court both review the decision of an

       administrative agency with the same standard of review. Fishburn, 2 N.E.3d at

       821. We defer to the agency’s expertise and will not reverse simply because we

       may have reached a different result. Id. The burden of demonstrating the

       invalidity of agency action is on the party to the judicial review proceeding

       asserting invalidity. Id.; Ind. Code § 4-21.5-5-14(a). We give deference to an




       raise only claims on appeal which were raised in its motion to correct error, we have observed that “a party
       filing a motion to correct error need not raise every issue in the motion that will be raised on appeal,” Dixon v.
       State, 566 N.E.2d 594, 595 (Ind. Ct. App. 1991), trans. denied, and that a party does not waive its right to
       appeal a claim by omitting the claim from its motion to correct error. Marsh v. Dixon, 707 N.E.2d 998, 1000
       (Ind. Ct. App. 1999), trans. denied.

       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                            Page 8 of 17
       administrative agency’s findings of fact, if supported by substantial evidence,

       but review questions of law de novo. Fishburn, 2 N.E.3d at 821. On review, we

       do not reweigh the evidence. Id.


[11]   The Commissioner argues that battery as a class A misdemeanor fits the

       definition of a disqualifying offense under Ind. Code § 27-10-1-6 and that

       Putman was convicted of battery as a class A misdemeanor because he beat and

       choked his grandson. It asserts that the offense of battery is elevated to a class

       A misdemeanor if it results in bodily injury and that it reasonably found that

       battery as a class A misdemeanor has an element which involves violence under

       Ind. Code § 27-10-1-6.


[12]   Putman responds that battery does not require an act of violence and that the

       Commissioner failed to properly apply Ind. Code § 27-10-1-6 and Ind. Code §

       35-42-2-1. He contends the Commissioner failed to apply the common and

       ordinary meaning to the word “element.” He states that the Commissioner

       “has interpreted the statute in such a way which led the Commissioner to

       conclude that violence is an ‘element’ of the crime for which the Bail Agent was

       convicted, and such determination is contrary to law.” Appellee’s Brief at 19.3




       3
        To the extent Putman challenges portions of the Commissioner’s brief which cites language from this
       court’s August 17, 2016 memorandum decision, we note that, at the March 6, 2017 hearing, counsel for the
       Commissioner asked if the trial court would like to take notice of the memorandum decision, the court
       answered “I mean, I can certainly take notice of that,” and Putman’s counsel stated: “We certainly — there’s
       no discussion, no disputed facts, that he was convicted of a Class A misdemeanor. We knew that when we
       before and that hasn’t changed.” Transcript Volume 2 at 3. We decline to strike the portions of the
       Commissioner’s brief which recite language from this court’s August 17, 2016 memorandum decision.

       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                       Page 9 of 17
[13]   Ind. Code § 27-10-2-1 provides that the Commissioner shall administer Ind.

       Code §§ 27-10 which regulates bail agents. Ind. Code §§ 27-10-3 govern

       licensure and registration. Ind. Code § 27-10-3-3 provides in part that the

       application for a license, in addition to other requirements, to serve as a bail

       agent must affirmatively show that the applicant is of good moral character.

       Ind. Code § 27-10-3-8(d) provides in part that “[t]he commissioner shall revoke

       the license of any person who is convicted of a disqualifying offense

       immediately upon conviction,” “[a] person convicted of a felony is not eligible

       to reapply for a license until ten (10) years from the date of conviction or release

       from imprisonment, parole, or probation, whichever is later,” and “[a] person

       convicted of a misdemeanor disqualifying offense is not eligible to reapply for a

       license until five (5) years from the date of conviction or release from

       imprisonment, parole, or probation, whichever is later.”


[14]   Ind. Code § 27-10-1-6 provides: “‘Disqualifying offense’ means: (1) a felony; or

       (2) a misdemeanor if an element of the offense involves[4] dishonesty, violence,

       or a deadly weapon.” Ind. Code § 35-42-2-1 provides in part that a person who

       knowingly or intentionally “touches another person in a rude, insolent, or angry

       manner . . . commits battery, a Class B misdemeanor” and that the offense “is a

       Class A misdemeanor if it . . . results in bodily injury to any other person.” Ind.




       4
         While the dissent asserts that the revocation of Putman’s license would only be justified if “an element of
       the offense [included] . . . violence,” (emphasis added and bracketed text added by dissent), we observe that
       Ind. Code 27-10-1-6 merely provides that a misdemeanor is a disqualifying offense “if an element of the
       offense involves . . . violence.” (Emphasis added).

       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                         Page 10 of 17
       Code § 35-31.5-2-29 provides: “‘Bodily injury’ means any impairment of

       physical condition, including physical pain.”


[15]   To the extent we must interpret these statutes, our goal is to determine and give

       effect to the intent of the legislature. Fishburn, 2 N.E.3d at 824. If the statutory

       language is clear and unambiguous, we require only that the words and phrases

       it contains are given their plain, ordinary, and usual meanings to determine and

       implement the legislature’s intent. Id. A statute is ambiguous, and open to

       judicial interpretation, where it is reasonably susceptible to more than one

       interpretation. Id. If a statute is ambiguous, we seek to ascertain and give effect

       to the intent of the legislature. Id. In doing so, we read the act as a whole and

       endeavor to give effect to all of the provisions. Id. We further presume that the

       legislature intended its language to be applied in a logical manner consistent

       with the underlying policy and goals of the statute. Id.


[16]   In addition, an interpretation of a statute by an administrative agency charged

       with the duty of enforcing the statute “is entitled to great weight, unless this

       interpretation would be inconsistent with the statute itself.” Id. (citing LTV

       Steel, Co. v. Griffin, 730 N.E.2d 1251, 1257 (Ind. 2000)). “In particular, we defer

       to the agency’s reasonable interpretation of such a statute even over an equally

       reasonable interpretation by another party.” Id. (citing Chrysler Grp., LLC v.

       Review Bd. of Ind. Dep’t of Workforce Dev., 960 N.E.2d 118, 124 (Ind. 2012)).


[17]   The Commissioner determined that Putman’s offense, battery against his

       grandchild as a class A misdemeanor, constituted a disqualifying offense under


       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018   Page 11 of 17
Ind. Code § 27-10-1-6 and thus served as grounds for the revocation of

Putman’s bail agent license under Ind. Code § 27-10-3-8(d). We conclude that

the Commissioner’s interpretation of Ind. Code § 27-10-1-6 is reasonable.

“Violence” is generally defined as “[p]hysical force exerted for the purpose of

violating, damaging, or abusing” or “[a]busive or unjust exercise of power.”

THE AMERICAN HERITAGE DICTIONARY 1921 (4th ed. 2006). It is also defined

as “[t]he use of physical force, usu. accompanied by fury, vehemence, or

outrage; esp., physical force unlawfully exercised with the intent to harm.”

BLACK’S LAW DICTIONARY 1801 (10th ed. 2014). We observe that, according

to Ind. Code § 35-42-2-1, a person who knowingly or intentionally touches

another person in a rude, insolent, or angry manner commits the offense of

battery as a class B misdemeanor. The statute further provides that the offense

is elevated to a class A misdemeanor if the battery results in bodily injury which

includes physical pain. This elevated class A offense was the offense which

Putman committed against his grandchild. The offense for which Putman was

convicted required more than simple physical contact with the victim; it

required that the physical contact result in bodily injury. It is not unreasonable

to conclude that an offense which results in bodily injury also includes an

element which involves violence.5




5
 In Halligan v. State, which is cited by the dissent, this Court observed that the offense of assault and battery,
as codified at the time, was defined as “[w]hoever in a rude, insolent or angry manner, unlawfully touches
another, is guilty of an assault and battery,” whereas the elements of the separate crime of assault were
different and that offense was defined as “[w]hoever . . . attempts to commit a violent injury upon the person
of another, is guilty of an assault . . . .” 375 N.E.2d 1151, 1156 (Ind. Ct. App. 1978). We further noted that
any touching, however slight, may constitute an assault and battery, but that “violent” indicates an extreme,

Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                           Page 12 of 17
[18]   In addition, according to Putman’s petition for judicial review, his battery

       conviction resulted from a spanking which he administered to his grandchild.

       Putman’s daughter testified before the ALJ that Putman accidentally hit the dial

       button, it went to a recording, and in the recording her son is screaming and

       hollering that he was being choked. While we do not attempt to establish the

       boundaries of the occurrences in which an element of a misdemeanor offense

       involves violence, we cannot conclude that the Commissioner was

       unreasonable in determining that Putman’s battery of his grandchild resulting in

       bodily injury included an element which involved violence for the purpose of

       revoking his bail agent license in this case. See Fishburn, 2 N.E.3d at 824-826

       (holding that, “[w]here a statute is ambiguous, we defer to the agency’s

       reasonable interpretation even over an equally reasonable interpretation by

       another party,” noting that the statutory provision at issue “arguably

       support[ed] either of the competing interpretations advocated by the parties,”

       and concluding that the agency’s manner of applying the statute was

       “consistent with the language of the statute and is a reasonable interpretation of

       the statute and its goals” and “[w]e, accordingly, defer to [the agency’s]

       reasonable interpretation of the statute”).6 Accordingly, we reverse the trial




       intense, or strong, forceful injury. Id. at 1157. Here, Putman’s conviction for battery was elevated from a
       class B misdemeanor to a class A misdemeanor, indicating that the battery resulted in bodily injury and was
       not a slight touching or a simple physical contact. Halligan did not address the “bodily injury” element of
       battery as a class A misdemeanor. Also, Halligan did not involve an interpretation of a statute by an
       administrative agency. Halligan does not render the Board’s application of Ind. Code §§ 27-10-1-6 and -3-8(d)
       in this case unreasonable.
       6
        To the extent Putman cites Flores v. Ashcroft, 350 F.3d 666 (7th Cir. 2003), and Szucz-Toldy v. Gonzales, 400
F.3d 978 (7th Cir. 2005), we note those decisions involved determinations by the Board of Immigration

       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                         Page 13 of 17
       court’s ruling and remand with instructions to enter an order which does not

       disturb the Commissioner’s May 6, 2016 Final Order.


                                                      Conclusion

[19]   For the foregoing reasons, we reverse the ruling of the trial court and remand

       consistent with this decision.


[20]   Reversed and remanded.


       Baker, J., concurs.


       Riley, J., dissents with opinion.




       Appeals as to whether the petitioners had been convicted of a “crime of violence” for purposes of a statutory
       provision of the Immigration and Nationality Act. See Flores, 350 F.3d at 668; Szucz-Toldy, 400 F.3d at 979-
       981. As noted, Ind. Code § 27-10-1-6 defines a disqualifying misdemeanor offense as one which has an
       element involving violence, and the Commissioner’s application of the statute to revoke Putman’s bail agent
       license under the facts and where the offense resulted in bodily injury is not unreasonable. Flores and Szucz-
       Toldy are not controlling and are distinguishable.

       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018                        Page 14 of 17
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Commissioner, Indiana                                     Court of Appeals Case No.
       Department of Insurance,                                  49A05-1706-MI-1402

       Appellant-Respondent,                                     Appeal from the Marion Superior
                                                                 Court
               v.                                                The Honorable Michael D. Keele,
                                                                 Judge
       Alvin C. Putman,                                          Trial Court Cause No.
                                                                 49D07-1606-MI-20114
       Appellee-Petitioner.



       Riley, Judge dissenting


[21]   I respectfully dissent from the majority’s decision to reverse the trial court’s

       decision and to revoke Putman’s bail agent license based on his conviction for a

       Class A misdemeanor. While I agree with the majority that the main issue

       focuses on whether a Class A misdemeanor battery includes an element of

       violence, I reach the opposite result.




       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018             Page 15 of 17
[22]   The Commissioner is authorized to revoke a bail agent license if the bail agent

       is convicted of a “disqualifying offense.” See I.C. § 27-10-3-8(d). A

       disqualifying offense is defined as either a felony or “[a] misdemeanor if an

       element of the offense involves dishonesty, violence, or a deadly weapon.” I.C. §

       27-10-1-6 (emphasis added). Accordingly, because Putman was convicted of a

       Class A misdemeanor, the revocation of his license would only be justified if

       “an element of the offense [included] dishonesty, violence, or a deadly

       weapon.” I.C. § 27-10-1-6. Turning to the elements of a Class A misdemeanor

       battery, the legislature has defined the offense as:


               A person who knowingly or intentionally:


               (b)(1) touches another person in a rude, insolent, or angry
               manner; or (2) in a rude, insolent, or angry manner places any
               bodily fluid or waste on another person; commits battery, a Class
               B misdemeanor.


               (c) the offense described in subsection (b)(1) or (b)(2) is a Class A
               misdemeanor if it results in bodily injury to any other person.


       I.C. § 35-42-2-1(B)(c). “Bodily injury” requires a finding of “any impairment of

       physical condition, including physical pain.” I.C. § 35-31.5-2-29. Therefore, as

       the elements of a Class A misdemeanor battery include a finding of ‘bodily

       injury’ amounting to ‘physical pain’ but is silent as to an element of ‘violence,’ I

       conclude that a Class A misdemeanor battery is not a disqualifying offense for

       the purpose of revoking Putman’s bail agent license. See, e.g., Halligan v. State,

       375 N.E.2d 1151, 1156-1157 (Ind. Ct. App. 1978) (distinguishing the elements

       Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018   Page 16 of 17
of battery from a violent injury and finding that “[v]iolent, on the other hand,

indicates an extreme, intense, or strong, forceful injury”). I would affirm the

trial court’s decision.




Court of Appeals of Indiana | Opinion 49A05-1706-MI-1402 | March 29, 2018   Page 17 of 17